Citation Nr: 1608049	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-21 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a low back injury and, if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for a sleep disorder, claimed as insomnia.  

3.  Entitlement to service connection for residuals of an eye disorder, claimed as a corneal abrasion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from March to May 1974 in the Marine Corps, and from September 1977 to April 1980 in the Air Force.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Historically, the Veteran initiated an appeal of a September 2011 rating decision which denied a rating in excess of 10 percent for a service-connected cervical spine disorder but after a June 2012 Statement of the Case (SOC), the appeal was never perfected by filing a Substantive Appeal, VA Form 9 or equivalent, and, so, that matter is not before the Board.  

Similarly, a February 2014 rating decision denied service connection for posttraumatic stress disorder (PTSD).  Although the Veteran filed a Notice of Disagreement (NOD) in May 2015, he was notified by RO letter later that month that the NOD was not timely since it was received more than a year after the March 7, 2014, notification letter.  So, that matter is also not before the Board.  

The Veteran testified at a December 2015 videoconference before the undersigned Veterans Law Judge and a transcript thereof is on file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

In January 2016 the Veteran filed a claim for an increased rating for his service-connected for degenerative arthritis of the cervical spine, rated 10 percent disabling.  However, this matter has not been adjudiciated by the RO much less denied and appealed to the Board.  Accordingly, the Board does not have jurisdiction over this matter and it is referred to the RO for initial consideration.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  An unappealed November 2005 rating decision denying service connection for a low back disorder, and of which the Veteran was notified, is final.  

2.  The evidence received since the November 2005 rating decision is new and material for reopening the claim for service connection for chronic residual of a low back injury but the additional evidence, even when considered with the evidence previously on file, does not show that the Veteran has a chronic low back disorder of service origin.  

3.  A sleep disorder, claimed as insomnia, of service origin is not shown and is not due to or the result of service-connected disability.  

4.  Chronic residuals of an eye disorder, claimed as a corneal abrasion, are not shown.  


CONCLUSIONS OF LAW

1.  The unappealed November 2005 rating decision denying service connection for a low back disorder is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).  

2.  The additional evidence since the November 2005 rating decision is new and material for reopening the claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Upon de novo adjudication, the criteria for service connection for residuals of a low back injury are not met.  38 U.S.C.A. § 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

4.  The criteria for service connection for a sleep disorder, claimed as insomnia, are not met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).  

5.  The criteria for service connection for residuals of an eye disorder, claimed as a corneal abrasion, are not met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

By letter in January 2012, as to the claim for service connection for low back injury residuals, the Veteran was informed that new and material evidence was needed to reopen the claim which was previously denied in November 2005 and the reason for that denial was stated.  The Veteran was informed as to what was required for claim substantiation by letter in October 2012, as to the claim for service connection for a sleep disorder; and by letter in December 2012 as to the claim for service connection for a corneal abrasion.  Thus, the RO satisfied its duty under the VCAA to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  They also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also imposes on VA duties to assist a veteran in the development of information and evidence in claims.  As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The service treatment records (STRs) are on file.  All identified and available post-service treatment private and VA records have been secured.  At the videoconference it was stated that postservice private clinical records could not be obtained.  

In August 2013 a complete copy of the Veteran's claim file was forwarded to him, in compliance with his July 2013 request in which he requested that material for the purpose of obtaining an "IME" (independent medical opinion).  Following this an October 2013 evaluation report from the Keetoowah Cherokee Treatment Services was submitted. 

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The videoconference focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

On file are reports of VA examinations of the Veteran as to the claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  In this regard, the Veteran's service representative, at the videoconference, challenged some of the findings on the VA examinations.  For example, it was alleged that as to the examination of the Veteran's eyes, the examiner did not address whether the Veteran had residuals of corneal abrasions.  The service representative specifically requested that another eye examination be done to specifically determine whether the Veteran now has any residual scar tissue on the cornea of his left eye that was affecting his vision.  Page 23.  However, the report of that examination shows that the Veteran's corneas were examined and found to be normal.  It was also alleged that appropriate testing was not conducted to determine whether the Veteran has residuals of corneal abrasions and the service representative suggested that X-rays should have been performed for this purpose.  However, the Board finds that there is otherwise no indication in the record that X-rays are a suitable means of examining any individuals eyes, much less that X-rays would be helpful in this regard.  Furthermore, X-rays are not normally conducted in examinations of the eyes and the service representative does not cite to any medical literature which would suggest otherwise.  

Also, as to the examination of the Veteran's low back, it is alleged that the examiner did not address whether the Veteran now has arthritis which could be attributed to his inservice low back injury.  The service representative argued that a VA examiner had not addressed whether the Veteran would have had back pain in the absence of a genetic disease and, so, the question would remain whether arthritis would exist separate from a genetic disease which cause back problems.  As to this, X-rays at the Southeast X-rays, Inc., in February 2012 of the Veteran's lumbar spine were negative.  Thus, there is no radiologic evidence of arthritis and, so, there was no need for the VA examiner to address this matter.  

The Board finds that the VA examination reports are adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2015).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

Examination in March 1974 for entrance into the Marines was essentially negative, and distant visual acuity was 20/20 in each eye.  

STRs show that the Veteran was hospitalized in April 1974 for recurrent corneal erosion of the left eye.  During hospitalization he admitted that his corneal abrasions were self-inflicted, as a result of which he was given a psychiatric consultation.  On examination prior to hospital discharge his vision was 20/20 in the right eye and 20/40 in the left eye correctable to 20/20.  He was discharged for administrative separation from service.  

Also in April 1974 it was noted that the Veteran was an object of concern at the Ophthalmology clinic because he was not cooperating in his treatment, in the hopes of being discharged from the Marines.  He reported that he had picked up some dirt in his eyes but denied that the abrasions were self-inflicted.  A medical evaluation form the next day stated that he had deliberately hurt his eye and had since then been in a hospital.  

Examination for entrance into the Air Force in July 1977 was negative and the Veteran's uncorrected distant visual acuity was 20/20 in each eye.  

In July 1978 the Veteran was treated for abrasions and lacerations of the right hand when someone on a motorcycle hit him; immediately following which he was returned to duty.  

In August 1978 it was reported that the Veteran was falling asleep on the job, and having difficulty sleeping at night.  In September 1978 he was in trouble for being late to work, and he requested a psychiatric consultation.  

In January 1979 the Veteran complained of a burning sensation in his eye and occasional blurriness.  After an examination the diagnosis was that he was "essentially emmetrope."  

Emmetropia is a state of proper correlation between the refractive system of the eye and the axial length of the eyeball, rays of light entering the eye parallel to the optic axis and being brought to a focus exactly on the retina.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 27th Ed., page 546.  

Also in January 1979 the Veteran was given a prescription for eyewear.  

The Veteran was noted to have been seen in March 1979 several times for abrasions of the left eye.  He was given an eye patch and told that it was to be removed only at the eye clinic, but he was seen on multiple occasions removing the eye patch and rubbing his eyes.  He was admitted for observation, with consideration that perhaps the injury was self-inflicted.  

The Veteran was given medication in May 1979 for low back pain.  In June 1979 he complained of constant low back soreness of 6 months duration.  After an examination the assessment was possible mechanical low back pain.   He was given a profile limiting his duties until June 19, 1979, due to low back pain.  In June 22, 1979, he complained of being unable to sleep due to low back pain.  
The Veteran was evaluated again in July 1979 for low back pain.  It was noted that he had been sent for physical therapy due to low back pain, without any improvement.  The impression was low back pain of undetermined cause.  He was to be referred to a mental health clinic for a psychosocial evaluation.  He was seen again in September 1979 for low back pain.  

In February 1980 the Veteran was hospitalized after being in a motor vehicle accident (MVA) and the admitting diagnosis was post-concussion syndrome.  There was also an assessment of muscular pain in the cervical area, secondary to the motor vehicle accident. 

In March 1980 the Veteran complained of blurred vision in the left eye and sensitivity to light.  His prescription lenses sometimes helped.  No change in his prescription lenses was recommended.  

On examination for separation from the Air Force in April 1980 the Veteran's uncorrected distant visual acuity was 20/50 in each eye, correctable to 20/30 in the right eye and 20/40 in the left eye.  It was reported that he had been hospitalized in 1980 for a concussion syndrome due to a motor vehicle accident (MVA).  He had been treated with muscle relaxants in 1979 for a back strain.  He had begun wearing glasses in 1979 for reading only.  It was noted that he had correctable defective visual acuity.  In an adjunct medical history questionnaire he reported having or having had recurrent back pain.  

An August 2008 VAOPT record shows that the Veteran complained of interrupted sleep and fast thoughts when he was anxious which kept him from falling asleep.  The assessments were an obsessive compulsive disorder, rule out a mixed bipolar disorder, and a sleep disorder secondary to bipolar disorder.  

Undated VAOPT record shows assessments of a macular scar of the left eye, with a history of trauma, as well as presbyopia, hyperopia, and astigmatism.  

On official examination in August 2011 the Veteran reported that since an inservice injury he had had spinal pain from the base of the head to his lower spine.  The examiner noted that an April 1980 service separation examination reflected a diagnosis of MVA post-concussion syndrome - back strain.  The examiner opined that it was as likely as not that the current neck condition was caused by or a result of an inservice vehicular injury.  

Imaging studies at the Tulsa Spine and Specialty Hospital in September 2011 revealed multiple hemangiomas within the lumbar vertebral bodies most pronounced at the L2, L3 and L4 levels.  

X-rays at the Southeast X-rays, Inc., in February 2012 of the Veteran's lumbar spine were negative.  

VA outpatient treatment records show that in May 2012 it was noted that the Veteran had a history of a dysthymic disorder, a personality disorder, and an obsessive compulsive disorder (OCD), and that he complained of chronic pain.  

On VA thoracolumbar spine examination in March 2012 it was noted the Veteran reported that that a recent lumbar MRI revealed degenerative disc disease and hemangiomas.  Thoracolumbar imaging studies had been done and that they did not document the presence of arthritis.  The examiner stated that there was no valid diagnosis of a low back condition because X-rays were within normal limits, and both past records and the current examination indicated that his symptoms were out of proportion to physical findings.  

The examiner stated that current thoracolumbar disability was less likely as not incurred in or caused by inservice injury, event or illness.  It was stated that current low back disability was not related to the back condition treated during service because the episode of back pain inservice was noted as being of 6 months duration in July 1979 at Kelly, Air Force Base, and was simply diagnosed as "low back pain" of underdetermined cause.  He had been referred to mental health services for psychosocial evaluation because of the lack of physical findings and acute care visits resulting in pain medication prescription during that interval.  His April 1980 separation examination specifically examined his back and found that (as to his lower extremities) he had normal range of motion, good strength and muscle tone, smooth flexion and extension.  Thus, the examiner made no diagnosis of a low back condition.  

On official examination in May 2012 it was noted that a September 2011 lumbar MRI revealed multiple hemangiomas.  The diagnosis was that it was less likely as not that a current low back disorder was caused by or a result of an inservice event because a September 2011 lumbar MRI revealed lumbar vertebral hemangioma which were unlikely related to trauma, and much more likely to be due to genetic predisposition.  

On official examination in November 2012 it was reported that the Veteran had last worked in 2000 as an industrial maintenance technician after he had injured his low back.  The examiner's review of the STRs revealed that in 1978 the Veteran had fallen asleep on the job.  The next month, on psychiatric evaluation, he reported having difficulty staying awake in the daytime and not being able to sleep at night.  
After a current examination the opinion was that the claimed sleep disturbance/insomnia was less likely as not proximately due to or the result of the service-connected cervical spine disorder.  The rationale was that throughout the examination he was uncooperative and evasive.  A review of the STRs revealed that while in the Marine the Veteran was willing to resort to any methods to obtain discharge from service and that at that time it had been noted that he had become an object of concern at the ophthalmology clinic because he was not cooperating in his treatment, in the hopes of being discharged from service.  At that time it had also been noted that he had gotten some dirt in his eyes, but he denied that his abrasions were self-inflicted.  

VA electronic medical (CAPRI) records show that in in January 2013 it was noted that there was a possible secondary gain to the Veteran's getting service-connected compensation since he strongly believed that he was the way he was, and had the problems he had, because of how he was treated while in the Marines and the Air Force.  There was also concern that he was embellishing information or that the information was actually not factual.  His "traumatic" experience seemed to be quite questionable regarding its factualness.   In February 2013 it was noted that the Veteran had described quite a bit in varying detail to different people about his distressing strange, obsessive, and paranoid thoughts.  It was felt that he might have a schizoaffective disorder but that undifferentiated schizophrenia might be the better diagnosis.  In November 2013 it was noted that he had had a blowout fracture right orbit from bike accident in February 2009.  

VA treatment records show that the Veteran received treatment for a macular scar of the left eye, meibomian gland dysfunction (MGD), and age related cataracts.  The treatment records did not show treatment or a diagnosis of corneal erosion.  

On VA DBQ examination of the Veteran's eyes in March 2013 it was reported that the Veteran had been diagnosed as having developmental errors of refraction.  There was also a diagnosis of macular pigment changes of the left eye.  It was noted that he dated the onset of his symptoms to the 1970s following a left eye injury during motivation training when he was pushed down into the sand and dirt, following which he eye hurt.  

On physical examination the cornea of each eye was normal.  The examiner stated that as to the claimed recurrent corneal erosion of the left eye, there was no diagnosis because there was no pathology upon which to render a diagnosis.  
The examiner's review of the STRs showed that in March and April 1974 the Veteran had been followed at an eye clinic.  He had repeatedly been observed being non-compliant with instructions for maintaining an eye patch, which led to the then consideration that that his injury was self-induced.  There was slight epithelial erosion at 6 o'clock just below the axis.  By April 11, 1974, best corrected visual acuity was 20/20 in each eye, and at that time the examining physician reported that the Veteran admitted that the injury of the left eye was self-induced, by reason of which a psychiatric consultation had then been ordered and he had been diagnosed as having an immature personality.  The diagnosis concerning corneal erosion had been changed to "self induced."  At the time of the April 1980 examination for separation from the Air Force, the uncorrected visual acuity was 20/30 in the right eye and 20/40 in the left eye, with vision in each eye being fully correctable.  The Veteran at that time denied any eye problems other than using glasses to read, beginning in 1979.  

The current examiner stated that there was no evidence of corneal erosion at the time of the current examination and, also, the Veteran's complaints were not consistent with the typical presentation of corneal erosion.  Thus, it seemed unlikely that he would still experience symptoms nearly 40 years later.  The macular pigment changes were unrelated to the history of corneal erosion.  

A report of an October 2013 evaluation at the Keetoowah Cherokee Treatment Services shows that the Veteran had sleep disturbances, insomnia due to chronic pain disorder from injury to the neck and back, depression, and dysthymic disorder obsessive compulsive disorder.   

On VA PTSD examination in February 2014 the Veteran reported that while in the Air Force he had been in a head-on vehicular accident when he head had hit the windshield and he had a contusion for which he had been hospitalized but could not remember for how long.  In a second accident he had been a passenger, but could not remember what happened.  And, thirdly, he had been struck by a motor cycle but could not remember anything else.  A review of the STRs showed that in 1980 it was reported that he had been hospitalized for a "contusion" syndrome due to a vehicular accident, and an examination in 1980 found defective visual acuity which was correctable.  Also, a medical history questionnaire in July 1977 noted a history of a head injury at age 2 with a laceration of the left side of the forehead which had been sutured at an emergency room.  He had had a head injury only 4 years ago, when he "cut own right eye" for which he had sutures.  

At the December 2015 videoconference the Veteran testified that in the Air Force he was a vehicle operator dispatcher.  Page 3.  He had operated various vehicles.  He injured his low back while operating a passenger bus in San Antonio when another vehicle cut him off, forcing him into the right lane and he ran head-on into a passenger vehicle.  After that he began getting low back pain, for which he sought and received treatment, "but not a whole lot became of it."  Pages 4 and 5.  On another occasion, while he was a pedestrian, he was struck by a motorcycle but he did not recall if he had gone to see a doctor.  Page 5.  He had continued to have back problems after the vehicular accident and the service representative reported that the STRs revealed that the Veteran had been seen in 1979 and 1980 for a back strain.  The Veteran further stated that he had had continued back problems after service, without interruption.  Page 6.  He did not recall when he had first sought postservice treatment for his low back but he had been seen by VA for the last 8 to 9 years, and prior to that he had seen a few private clinical sources but he did not retain any medication information from them.  Pages 6 and 7.  The service representative stated that these medical records "would not be available."  Page 7.  

As to a sleep disorder, the service representative indicated that this was claimed as being due to low back pain.  Page 12.  The Veteran testified the he first started having insomnia after his military service.  He could not get comfortable in any position, and averaged only 2 to 3 hours of sleep nightly.  Page 12.  The Veteran testified that a Dr. P., who was now retired, had agreed that a lot of the Veteran's sleep issues were related to his chronic pain, for which he had been given medication.  Page 13.  He was not aware of whether any psychological issues associated with his sleep impairment had been ruled out.  Page 13.  He was informed by the presiding Veterans Law Judge that this was found by a VA examining psychologist at a November 2012 VA examination.  Page 13.  In sum, the Veteran believed that his sleep impairment was due to chronic low back pain which stemmed from his inservice injuries.  Page 14.  

As to an eye disorder, the Veteran testified that he was seen at a VA Medical Center and that over the years he had been issued stronger prescription eye wear.  Page 15.  He stated that VA medical personnel had found some scar tissue, mild, on the left eye which might be causing some problems with his vision "but there wasn't anything specific."  Page 15.  While in the Marines he had been in a "motivational platoon" and while crawling in mud and a drill instructor had put his foot on the Veteran's head and shoved the Veteran's face into the dirt and mud, following which he had problems for which he was checked out and told that he had a laceration across the pupil of his eye.  Page 15.  He had been given medication at that time and an eye patch which he wore for a couple of weeks, and then released to duty.  Since then he had continued to have problems with vision in his left eye.  Page 16.  When he now had eye examinations he was told that his left eye was weaker than the right eye, and he would be given stronger prescription eyewear.  Page 16.  He had been told that he had some scar tissue on the left eye.  Page 17.  

Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1110, 1131; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects, refractive errors of the eye or personality disorders, as such, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also VAOPGCPREC 82-90.

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Analysis
 
Low Back Injury Residuals

The Veteran was notified by letter in November 2005 of a rating decision which denied service connection for a low back condition but he did not appeal that decision and, so, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2015).  

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence is that which would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

Here, the evidence received since the November 2005 prior RO denial of service connection for a low back disorder includes that Veteran's testimony at the videoconference and the result of a VA examination which was conducted for the purpose of obtaining a nexus opinion.  

In Falzone v. Brown, 8 Vet. App. 398, 404 (1995) (where the issue was aggravation of pes planus) the Court stated that, where there was an application to reopen a claim, because the Board had remanded the case for an examination to determine the nature and severity of the claimed condition, the examination would not have been necessary unless the claim was to be adjudicated on the merits.  Moreover, in Falzone, at 404, the Court held that in rendering such assistance (i.e., obtaining a VAX before reopening) "the Board performed a "de facto reopening" of the claim.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for a low back disorder. 

It is undisputed that the Veteran was treated on multiple occasions during his second period of service in the Air Force for which he was given muscle relaxants and even a temporary physical profile limiting his duties for a short period of time.  The assessments at that time were mechanical low back pain.  

It is not until several decades after service that there is any further contemporaneous clinical evidence of disability of the Veteran's low back.  As to this, the Veteran's statements and testimony are to the effect that he continued to have low back pain following his second period of military service.  However, it is noteworthy that during his testimony at the videoconference the Veteran did not acknowledge that he had had a postservice work-related low back injury.  From this the Board concludes that the Veteran has not been fully forthcoming in relating his clinical history.  This is consistent with his behavior during his first period of military service when he intentionally abraded his eyes in an effort to be discharged from the Marine Corps and, initially, denied having done so.  Accordingly, the Board finds that little probative value can be given to his statements and testimony as to the chronicity of his low back during his second period of service and the many years thereafter.  

Moreover, it is only a VA medical opinion which is the only competent evidence of record addressing the etiology of the Veteran's current low back disability.  However, that examination noted, in addition to the Veteran's complaint's not being in keeping with physical findings, that it was any current thoracolumbar disability was less likely as not related to any inservice event or injury.  Rather, the competent medical evidence of record indicates that the etiology of the Veteran's current thoracolumbar disability is genetic in origin and was unlikely to be related to any trauma.  

Accordingly, after weighing all the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disorder.  Thus, there is no doubt to be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Sleep disorder, Claimed as Insomnia

The Veteran is service-connected for degenerative arthritis of the cervical spine, rated 10 percent disabling; for bilateral tinnitus, rated 10 percent disabling; and noncompenable ratings are assigned for bilateral hearing loss and a scar of the anterior aspect of the right side of the neck.  

Initially, the Board notes that there is evidence that the Veteran has nonservice-connected psychiatric disability.  In this regard, under the General Rating Formula for Mental Disorders, chronic sleep disturbance is a rating criterion for the evaluation of service-connected psychiatric disorders.  See 38 C.F.R. § 4.130.  Thus, to the extent that any sleep disturbance is no more than a symptom of any nonservice-connected psychiatric disorder there is no basis for granting service connection for any sleep disorder on the basis of being caused or aggravated by a nonservice-connected psychiatric disorder.  

Similarly, to the extent that it is alleged that the Veteran has a sleep disorder due to thoracolumbar disability, the Board must note that service connection is not in effect for disability of the thoracolumbar spine and, so, there is no basis for granting service connection for any sleep disorder on the basis of being caused or aggravated by a thoracolumbar disorder.  

As to the contention that the Veteran has a sleep disorder due to service-connected arthritis of the cervical spine, a medical opinion was rendered, after examination of the Veteran and reporting his clinical history, in 2012.  Unfortunately, that medical opinion is negative and does not support the claim.  Rather, it must be given greater probative value because it was rendered by a medical professional who familiarized himself with the Veteran's clinical history by a review of the evidentiary record, recorded the Veteran's complaints, and conducted an examination.  

This medical opinion outweighs the Veteran's lay belief as to the existence of an independent sleep disorder, because the question of the etiology of a sleep disorder extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Accordingly, after weighing all the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a sleep disorder.  Thus, there is no doubt to be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Eye Injury Residuals, Claimed As Corneal Abrasion

It is undisputed that the Veteran has a refractive error of the eyes, for which he began using prescription lenses for reading during military service.  However, even if such a refractive error were to progressively worsened since service, as the Veteran had testified, service connection may not be granted for a refractive error because it is developmental in nature.  See 38 C.F.R. § 3.303(c) and VAOPGCPREC 82-90.  

The evidence shows that the Veteran intentionally abraded his eye during his short period of service in the Marines in an effort, which was ultimately successful, to be discharged from the Marine Corps.  However, his uncorrected visual acuity on entrance into the Air Force in 1977 was normal.  Nevertheless, the evidence is also persuasive that he did essentially the same thing during his second period of service, in the Air Force, that he had done in the Marines, i.e., self-inflicted abrasions of his eyes.  The Veteran did have some changes in his visual acuity during his second period of military service but this was correctable by use of prescription lens wear for reading.  In other words, the prescription lenses were for correction of a refractive error.  

Significantly, the recent VA medical opinion found that the Veteran did not have any chronic residuals of damage to the corneas of his eyes.  Furthermore, the examiner observed that the Veteran's complaints were not consistent with the typical presentation of corneal erosion.  The examiner stated that, thus, it seemed unlikely that the Veteran would still experience symptoms nearly 40 years later.  In substance, the examiner found that it was less likely as not that the Veteran had corneal erosion at all, much less corneal erosion which was related to any period of military service.  Further, while there is evidence of an abnormality of the macula, the examiner stated that the Veteran's macular pigment changes were unrelated to the history of corneal erosion.  

Accordingly, after weighing all the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for an eye disorder, claimed as corneal erosion.  Thus, there is no doubt to be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.







ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for residuals of a low back injury is reopened.  

Upon de novo adjudication, entitlement to service connection for residuals of a low back injury is denied.

Service connection for a sleep disorder, claimed as insomnia, is denied.  

Service connection for residuals of an eye disorder, claimed as a corneal abrasion, is denied.  



____________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


